Citation Nr: 1123767	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right heel injury.  



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.  

As will be discussed below, the Veteran's claim for service connection for a right heel injury was previously considered and denied in an October 2007 rating decision.  As such, the issue has been adjudicated as whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right heel injury.  The Board does note that additional service personnel records have been associated with the claims file since the October 2007 rating decision.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  However, the regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In this case, the additional service records do not pertain to a claimed in-service event, injury, or disease, and they are not otherwise relevant to the claim.  Therefore, new and material evidence is still needed to reopen the previously denied claim.

The Board also notes that the Veteran submitted a statement in March 2011 in which he raised the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is referred to the RO for appropriate action.  

The merits of the claim for service connection for residuals of a right heel injury will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed October 2007 rating decision denied service connection for a right heel injury.

3.  The evidence received since the October 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right heel injury.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied the claim for service connection for a right heel injury, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2010).

2.  The evidence received subsequent to the October 2007 rating decision is new and material, and the claim for service connection for residuals of a right heel injury is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Nevertheless, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  New and Material Evidence

Initially, the Board notes that the Veteran's claim for service connection for a right heel injury was previously considered and denied by the RO in a rating decision dated in October 2007.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a timely notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2009, the Veteran essentially requested that his claim for service connection for a right heel injury be reopened.  The February 2010 rating decision currently on appeal denied reopening the claim on the basis that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  This preliminary determination affects the Board's jurisdiction to reach the underlying claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the October 2007 rating decision previously denied the Veteran's claim for service connection for a right heel injury.  In that decision, the RO observed that the Veteran's service treatment records did show that he suffered a laceration of the right heel after slipping on marble stone stairs in December 1982.  However, following the initial evaluation and treatment, there was no further treatment, and his separation examination in 1984 indicated that there was a normal clinical evaluation of the feet.  The RO also noted that there was no evidence of any current treatment for his right heel.  Therefore, the RO determined that the Veteran did not have a permanent residual or chronic disability.  

The evidence associated with the claims file subsequent to the October 2007 rating decision includes additional service personnel records, VA medical records, private medical records, a lay statement from the Veteran's mother, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the October 2007 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for residuals of a right heel injury.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that VA treatment records dated in August 2010 document the Veteran as having pain in his joints and a history of swelling in his feet.  His mother also submitted a lay statement in November 2009 in which she indicated that the Veteran has constantly complained of heel pain since his military service.  Presuming its credibility, the Board finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran has symptoms of a current disability that have persisted since service.  38 C.F.R. § 3.156(a).  Further, as in this case, new evidence raises a reasonable possibility of substantiating the claim, if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for residuals of a right heel injury is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right heel injury is reopened, and to this extent only, the appeal is granted.


REMAND

As noted above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for residuals of a right heel injury.  As previously indicated, his service treatment records do document a right heel injury.  In addition, the Veteran has asserted that he has a current disorder, and his mother submitted a statement in November 2009 indicating that he has complained of right heel pain since his injury in service.  She is competent to describe the Veteran's observable symptomatology, such as complaints of pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the medical evidence addressing whether the Veteran' currently has a right heel disorder that is related to his military service. 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board concludes that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any residuals of a right heel injury that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right heel disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement from his mother, as well as his own assertions.

It should be noted that the Veteran did sustain a right heel injury in service.  He contends that he has a current disorder related to that injury.

The examiner should indicate whether the Veteran has had a current right heel disorder at any time since he filed his claim in November 2009.  The examiner is specifically asked to comment on the November 2009 statement from the Veteran's mother indicating that he has had complaints of right heel pain since service.   (Pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.) 

For each current disorder identified, the examiner should comment as to whether it is causally or etiologically related to the Veteran's injury in service or is otherwise related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After undertaking any additional development deemed necessary, the RO should readjudicate the issue on appeal.   If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


